department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-1123-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject crediting a separate liability from the overpayment of a joint_return this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y year date date date date date date date date date date a b c d e f issue s whether the claim_for_refund filed jointly by x and y was timely filed pursuant to sec_6511 whether x and y are precluded from filing a suit_for_refund for year and if just x is precluded from filing a suit_for_refund because a decision was entered against x individually by the tax_court for year whether y may file a suit to recover y’s portion of the joint refund conclusion sec_6511 states that a claim for credit or refund of an overpayment must be made within three years from the date the return was filed or two years from the date the tax was paid sec_6511 further limits the allowance of credits and refunds by stating that if the claim_for_refund is mailed within three years from the date the return is filed then the amount of the credit or refund is limited to the portion of the tax paid within the period equal to three years from the filing of the return in the case at issue the joint_return was originally filed on date the claim_for_refund was filed on date and the tax was paid on date and date therefore the claim_for_refund was filed within three years from the date the return was filed pursuant to sec_6511 however this claim_for_refund is limited to the amount of tax that has been paid for year since date which is three years prior to the date the claim was filed as the tax was paid on date and date it appears that the full amount may be claimed as a refund each spouse has an individual interest in the overpayment of a joint_return each spouse’s individual share of the joint_return is determined pursuant to the formulas as stated in revrul_80_7 1980_1_cb_296 x is prohibited from filing a suit_for_refund pursuant to sec_6512 because a final_decision was entered in x’s tax_court case y may file a suit_for_refund for y’s individual share of the joint_return however the amount that y may be refunded is limited by sec_6511 facts x failed to file an income_tax return for year on date respondent issued a notice_of_deficiency to x for year on date x and x’s spouse y filed a joint_return for year on date x filed a petition in the united_states tax_court for the court to redetermine the deficiency listed in the notice_of_deficiency on date x and y filed with the service a form 1040x amended united_states individual_income_tax_return amending the joint_return for year the amended joint_return indicated an increase in income_tax in the amount of a the service accepted the amended_return and prepared a stipulation and decision for x to sign in x’s tax_court case x did not sign the stipulation and decision because x told the service that x was confused over the wording of the documents on date the tax_court case was called to trial x did not appear at trial and the case was dismissed for lack of prosecution a deficiency amount was entered in the amount of a an addition_to_tax in the amount of b and an addition_to_tax in the amount of c the deficiency against x was assessed on date and posted to x’s transcript of account on date x and y mailed a second form 1040x to the service amending the joint income_tax return for year this second form 1040x indicated a decrease in capital_gains in the amount of d a decrease in taxable pension income in the amount of e and claimed a refund in the amount of f x and y paid the tax_deficiency determined in the date form 1040x on date and date law and analysis issue in order to determine if the taxpayers are eligible for a refund it first must be decided if the taxpayers filed a timely refund claim sec_6511 states that a claim for credit or refund of an overpayment shall be filed by the taxpayer within years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires the later in the case at issue x and y filed their joint_return on date x and y filed their amended joint income_tax return which included a claim_for_refund on date which date is within years from date therefore x and y timely filed their claim_for_refund pursuant to sec_6511 sec_6511 however limits the amount that the taxpayers can be refunded sec_6511 states that if the claim was filed within years from the time the original return was filed then the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of extension of time for filing the return thus x and y are limited in their refund to the tax that was paid for year after date as the tax was paid on date and date it appears that x and y are not limited in their refund claim issue sec_6402 states that in the case of an overpayment the service may credit the amount of the overpayment against any_tax liability on the part of the person who made the overpayment and shall refund the balance to such person sec_6512 states that if the secretary has mailed a notice_of_deficiency to the taxpayer and the taxpayer has filed a petition with the tax_court to redetermine the deficiency amount no credit or refund of income_tax for the same taxable_year in respect of which the secretary has determined the deficiency shall be allowed or made and no suit by the taxpayer for the recovery_of any part of the tax shall be instituted in any court in the case at issue a final court decision was entered in the united_states tax_court against x individually this deficiency determination by the tax_court was assessed against x and posted to x’s transcript of account x also does not met any of the exceptions listed in sec_6512 x is prohibited from filing a suit to recover any part of the deficiency determination that was made by the tax_court on the basis of the doctrine_of res_judicata see 333_us_591 each income_tax is a single cause of action and judgment on the merits is res_judicata in any later proceeding involving a claim for the same tax_year therefore the service is entitled pursuant to sec_6402 to credit x’s overpayment to x’s liability for year as determined in the final tax_court decision the service however has determined that when a husband and wife file a joint_return each spouse has a separate interest in the jointly reported income and a separate interest in any overpayment revrul_74_611 1974_2_cb_399 the courts have also held that the service is not entitled to apply the entire joint overpayment to a previous deficiency of one of the individuals who filed the joint_return 153_fsupp_365 cl_ct case law has also established that overpayments by joint filers are apportionable to each spouse to the extent that they contributed to the overpaid amount 135_f3d_329 5th cir case law has also established that revrul_74_611 provides that filing a joint_return does not give one spouse an interest in the income of the other spouse id pincite the service has provided in revrul_80_7 1980_1_cb_296 the proper method for computing the amount of an overpayment claimed in a joint_return that may be credited to one spouse’s unpaid separate tax_liability this revenue_ruling applies the separate tax formula in sec_20_2053-6 of the estate_tax regulations and sec_1_6654-2 of the income_tax regulations to determine each spouse’s share of the joint tax_liability each spouse’s share of the joint liability is based on the tax_liability for which each spouse would have been liable for had each spouse filed a separate_return for the tax_year at issue sec_1_6654-2 a spouse’s contribution toward the payment of the joint liability must then be established pursuant to rev_rul and sec_1_31-1 if a husband and wife file a joint_return and do not file an estimated declaration and or do not make a payment with the joint_return then each spouse’s contribution toward the joint liability will be equal to the withholding_tax credits attributable to the spouse the division of any earned_income credits is made pursuant to revrul_87_52 1987_1_cb_347 if a husband and wife file a joint_return with an estimated declaration of tax and or make a payment with their return the estimated_tax payments shall be allocated pursuant to the following formula separate tax_liability x estimated_tax payments both separate tax_liabilities therefore the service will determine a spouse’s individual refund by subtracting the spouse’s individual liability from the spouse’s contribution toward the joint tax_liability revrul_80_7 1980_1_cb_296 in the case at issue x and y filed a joint_return on date and they filed an amended joint_return on date with a claim_for_refund in the amount of f a final_decision has been entered against x individually therefore the service is entitled pursuant to sec_6402 to credit x‘s overpayment to x’s outstanding tax_liability however the overpayment was determined in an amended joint_return filed by x and y x and y each have a separate individual interest in the overpayment they claimed in the date amended_return and the service is prohibited from crediting y’s share of the overpayment to x’s individual tax_liability see 153_fsupp_365 cl_ct therefore the service must determine x and y’s individual shares of the overpayment pursuant to revrul_80_7 the service may credit x’s share of the overpayment to x’s separate liability and y may file a claim_for_refund for y’s share of the overpayment as limited by sec_6511 case development hazards and other considerations if you have any further questions please call the branch telephone number
